Citation Nr: 1243542	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to January 12, 2009, and in excess of 30 percent from that date for psychiatric disability, currently diagnosed as posttraumatic stress disorder (PTSD) (previously diagnosed as adjustment disorder). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1986 to July 1986 and from August 1987 to July 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In an August 2009 rating decision, the RO increased the schedular rating for the Veteran's PTSD to 30 percent, effective January 12, 2009.  This did not satisfy the Veteran's appeal.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.

The the issue of entitlement to service connection for shingles as secondary to the service-connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim for a higher evaluation for psychiatric disability is decided. 

The most recent VA examination to determine the degree of severity of the Veteran's service-connected PTSD was in January 2009.  In November 2012, the Veteran, through his representative, stated that the January 2009 VA examination report does not reflect the current severity of his PTSD, and indicated that his mental health had deteriorated since such examination. 

When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his PTSD.  Prior to scheduling any examination, the RO or the Appeals Management Center (AMC) should obtain and associate with the claims file or Virtual VA all outstanding treatment records pertinent to the issue on appeal.

Finally, additional evidence (additional VA treatment records dated through July 2012) was added to the Veteran's Virtual VA file in August 2012, subsequent to the issuance of the August 2009 Supplemental Statement of the Case.  This new evidence has not been reviewed by the RO in conjunction with the issue on appeal, and the appellant has not waived RO consideration of the additional evidence.  Accordingly, the RO or the AMC must be given the opportunity to review this evidence before the Board can enter a decision.  38 C.F.R. § 20.1304(c) (2012). 

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

1.  The RO or the AMC should request the Veteran to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folders or Virtual VA, pertaining to treatment or evaluation of his PTSD during the period of this claim.

2.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  In any event, it should obtain a copy of any pertinent VA medical records not already in the claims file.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

3.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected PTSD.  The claims folders and any pertinent evidence in Virtual VA not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should also provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work.

The supporting rationale for all opinions expressed must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

